                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         NORTHERN DIVISION

RICKY WAYNE TOLBERT, JR.                                                  PLAINTIFF

v.                                                CAUSE NO. 3:17CV1010-LG-LRA

LIEUTENANT UNKNOWN MARTINEZ;
et al.                                                                 DEFENDANTS

    ORDER ADOPTING IN PART AND REJECTING IN PART REPORT AND
      RECOMMENDATION AND GRANTING MOTION FOR SUMMARY
                           JUDGMENT

       This cause comes before the Court on the [33] Report and Recommendation of

United States Magistrate Judge Linda R. Anderson, entered in this cause on

January 24, 2019. The defendants in this prisoner civil rights case filed a [23]

Motion to Dismiss or, in the Alternative, for Summary Judgment arguing that the

plaintiff, Ricky Wayne Tolbert, Jr., failed to exhaust available administrative

remedies before filing his Bivens 1 action. Magistrate Judge Anderson determined

that Tolbert had failed to exhaust his claims through the four-step Bureau of

Prisons (“BOP”) administrative remedy process before filing this lawsuit. Judge

Anderson therefore recommends that summary judgment be entered in Defendants’

favor and that Tolbert’s claims be dismissed. Tolbert filed an [36] Objection to

Judge Anderson’s Report and Recommendation.

       A party that files a timely objection is entitled to a de novo determination of

those portions of the report or specified proposed findings or recommendations to



1Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S.
388 (1971).
which specific objection is made. United States v. Raddatz, 447 U.S. 667, 673

(1980); 28 U.S.C. § 636(b)(1). The objections must specifically identify those

findings or recommendations to which objections are being made. The district court

need not consider frivolous, conclusive, or general objections. Battle v. U.S. Parole

Comm’n, 834 F.2d 419, 421 (5th Cir. 1987). Moreover, where the objections are

repetitive of the arguments already made to the magistrate judge and the district

court finds no error, the court need not make new findings or reiterate the findings

of the magistrate judge. Hernandez v. Livingston, 495 F. App’x 414, 416 (5th Cir.

2012); Koetting v. Thompson, 995 F.2d 37, 40 (5th Cir. 1993).

      Tolbert’s Objection does not raise any new arguments. He does not challenge

Magistrate Judge Anderson’s conclusion that he failed to exhaust administrative

remedies. Rather, he reasserts that he did not need to exhaust administrative

remedies because his complaint alleges a life-threatening situation that states an

arguable Eighth Amendment Claim. To be clear, Tolbert does not assert or

otherwise articulate that the administrative remedy process was unavailable to

him. 2 See Ross v. Blake, 136 S. Ct. 1850, 1858-60 (2016); Hinton v. Martin, 742 F.

App’x 14, 15 (5th Cir. 2018). His arguments regarding the merits of his Eighth

Amendment claim need not be considered because he has failed to exhaust available

administrative remedies.




2Tolbert makes several bald assertions about the “futility” of completing the
administrative process, but he does not even begin to explain how or why it would
be futile to attempt completion of the BOP’s process.

                                         –2–
      The Court has conducted a de novo review of Tolbert’s objections to the

magistrate judge’s findings, the record in this case, and relevant law. For the

reasons stated in Magistrate Judge Anderson’s Report and Recommendation, the

defendants’ Motion to Dismiss or, in the Alternative, for Summary Judgment will be

granted and Tolbert’s claims will be dismissed for failure to exhaust administrative

remedies. However, such a dismissal should be without prejudice rather than with

prejudice. See Taylor v. Jones, 749 F. App’x 305, 305 (5th Cir. 2019); Clifford v.

Gibbs, 298 F.3d 328, 333 (5th Cir. 2002).

      IT IS THEREFORE ORDERED AND ADJUDGED that the [33] Report

and Recommendation of United States Magistrate Judge Linda R. Anderson,

entered in this cause on January 24, 2019, should be, and the same hereby is,

adopted as the finding of this Court. Except that Plaintiff’s claims will be dismissed

without prejudice for failure to exhaust administrative remedies. Plaintiff Ricky

Wayne Tolbert, Jr.’s [36] Objections are OVERRULED.

      IT IS FURTHER ORDERED AND ADJUDGED that the defendants’ [23]

Motion to Dismiss or, in the Alternative, for Summary Judgment – which this Court

construes as a motion for summary judgment – is GRANTED. The plaintiff’s

claims brought pursuant to 42 U.S.C. § 1983 are DISMISSED without prejudice

for failure to exhaust administrative remedies.

      SO ORDERED AND ADJUDGED this the 2nd day of March, 2019.


                                               s/   Louis Guirola, Jr.
                                               LOUIS GUIROLA, JR.
                                               UNITED STATES DISTRICT JUDGE

                                         –3–
